DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 9/14/22. Claims 1-5 and 11-25 are amended. Claims 1-5 and 11-25 are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 11-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 1 and 13 include limitations to a negative electrode active material and a positive electrode active material, both of which are “positioned asymmetrically about an axis that is orthogonal to the center of the winding axis.” The examiner is unable to find support for the limitation to the asymmetrical positioning of the active material as claimed. In the Response filed 9/14/22, Applicant states that support for the new limitations is found in Figure 3 and [0036]-[0038] of the published application; however, the published application makes no mention of asymmetrical positioning of the active material, and Figure 3 does not depict the claimed axes nor does it show asymmetrical positioning. Further, Applicant is reminded that proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale. MPEP 2125 II
For the purposes of expediting prosecution, the limitations will be interpreted as written. Appropriate explanation of support for the limitations or appropriate amendment is required.

Claims 2 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the examiner is unable to find support in the specification for the limitations to eight edge portions where three ridge meet. It appears that Applicant intended to claim eight corner portions where three edges meet, and the limitation will be interpreted as such.


Claim Interpretation
Claims 2 and 14 contain limitations to ridges on the battery contained. Based on the specification, the examiner has determined that the limitations refer to the edges formed between sides of the battery container. The examiner finds that ridges and edges are different structural features, and ridge is not synonymous with edge. The examiner notes that Applicant may act as their own lexicographer if they disclaim the full scope of a claim term in the specification. MPEP IV Since the term ridge is used to describe the structural feature of an edge throughout the specification, and the term edge is not used in the specification, the examiner is interpreting ridge to mean edge, and finds that Applicant is acting as their own lexicographer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0205895) in view of Fujii et al. (US 2014/0014419), Byun (US 2015/0079460), Ochi et al. (US 2013/0034764), Knapp (US 2015/0221899), and Onoda (US 2017/02568522).
Regarding claims 1 and 13, Kim teaches a rectangular secondary battery enclosure comprising a battery can, or casing (26), including a rectangular bottom surface and having the shape described in the claims (Figures 1-10, [0041]).
Kim further teaches a battery lid, or cap plate (31), configured to cover an opening part of the battery casing and including external terminals (21, 22) (Figure 2, [0042]).
Kim teaches a battery container, or rechargeable battery (101), including the can (26) and lid (31) (Figure 3).
Kim teaches a continuous sheet of insulating film, or first thin film insulating member (73) that coves the six faces of the battery container (Figure 4, [0064]-[0067]). It is clearly seen in Figure 4 that the battery lid opposing part (73a) of the insulating film (73) includes opening parts for exposing the external terminals (21) and forms a gap between the battery lid opposing part (73a) and the terminal (21)). The insulating film of Kim is found to have a substantially identical structure to the claimed wound insulating film for the reasons provided above in the Claim Interpretation section.

With further regard to claims 1 and 13, Kim teaches a wound electrode group ([0037]) but fails to teach an insulation protection film formed via one sheet that is wound around a wound electrode group and housed within the battery can.
Fujii teaches an insulation protection film, or electrically insulating cover (38), which is formed in one sheet and wound around a wound electrode group (34) and housed inside the battery can (1a) (Figures 4 and 8, [0048]). Fujii further teaches a protective film, or electrically insulating film, wrapping the exterior container of the battery ([0059]).
Fujii further teaches that the use of the insulation protection film, or electrically insulating cover (38) is desirable for preventing short circuit between the interior surface of the battery can (1a) and the wound electrode group or current collector connection portions of the wound electrode group ([0058]).
Therefore, it would have been obvious to the skilled artisan at the time of the invention to provide an insulation protection film such as suggested by Fujii in the battery of Kim in order to prevent short circuit.

With further regard to claims 1 and 13, Kim teaches the use of a protective film, or thin film insulating member (74) that coats a portion of the continuous sheet (73) and covers a gap between the opening part and the external terminals. Since the protective film (74) of Kim covers the gap, the examiner finds that it coats the gap (see 112 a rejection, above).

Further regarding claims 1 and 13, Kim does not teach that the protective film (73) is formed on a portion of each of the pair of wide-side surfaces.
Byun teaches a rectangular secondary battery enclosure (100) including a battery can (33) and lid (21). Byun further teaches an insulating film, or tapes (41, 43), covering the battery container (Figure 2).
Byun teaches tapes (42), analogous to the claimed protective film and the second thin film insulating member (98) of Kim, provided near the terminals (22, 24) on the lid (21), and covering a portion of each pair of the wide side surfaces of the battery (Figures 2 and 4).
Byun teaches that providing the tapes (42) with overlap on a portion of the side surfaces of the battery form overlap of other tapes is desirable in order to prevent permeation of a foreign material such as moisture into the case and prevent generation of damage to the rechargeable battery caused by the foreign material ([0047]).
Therefore, it would have been obvious to the person having ordinary skill in the art at the time of the invention to provide overlap of the protective film of Kim onto the wide-side surfaces of the battery such as suggested by Byun in order to prevent permeation of a foreign material such as moisture into the case and prevent generation of damage to the rechargeable battery caused by the foreign material.

With further regard to claims 1 and 13, Kim teaches the claimed invention except for each specific overlap and opening arrangement of the insulating film. It is noted that Kim teaches overlap on the top surface (Figure 6).
Ochi teaches an insulating film with overlap on the narrow side surfaces (Figure 5), and Knapp teaches an insulating film with overlap on the narrow side surfaces (Figure 2).
It would have been obvious to the skilled artisan to rearrange the overlaps in the insulating film depending on, for example, the ease of cutting or forming the film, minimizing extra thickness of the overall battery in various dimensions, and ease of assembly. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C

With further regard to claims 1 and 13, and with regard to claims 24 and 25, Kim and Fujii teach a wound electrode group as discussed above but are silent on the relative width of the negative electrode mixture.
Onoda teaches a wound electrode group (80) including a negative electrode mixture, or negative electrode active material layer (24), having a greater width than a positive electrode mixture, or positive electrode active material layer (14), in the width direction (Figure 3).
Onoda further teaches that both electrodes (10, 20) includes electrode exposed parts (e.g. at 22) where the electrode mixture (14, 24) is not applied (Figure 3).
Regarding claims 24 and 25, Onoda teaches that the exposed parts extend on either side in a direction of the winding axis (Figure 3).
Onoda further teaches that this width differential is desirable to suppress deposition of lithium ([0016]).
It would have been obvious to the skilled artisan at the time of the invention to form the wound electrode of Kim in view of Fujii with a negative electrode mixture having a greater width than the positive electrode mixture such as suggested by Onoda in order to suppress deposition of lithium.

Further regarding claims 1 and 13, Onoda is silent on the symmetry or asymmetry of the active material relative to the axis that is orthogonal to a center of the winding axis. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the relative positioning of the active material portions of Onoda, particularly in light of the teachings of Onoda that a width differential suppresses deposition of lithium, in order to improve the electrode assembly. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C

Further regarding claims 2 and 14, it is clearly seen in Figure 6 of Kim that all corners/edges/ridges are covered.

As for claims 3, 5, 15, and 17, Kim teaches a thermal adhesion layer used to heat fuse the insulating film (75) to the casing and to ends (75a, 75b) of the film (Figure 6, [0012]-[0014], [0066]).

With regard to claims 4 and 16, Kim is silent on the material of the insulating film.
Knapp teaches that the insulating film may include, for example, polyethylene ([0027]).
It would have been obvious to the skilled artisan at the time of the invention to use polyethylene in the insulating film of Kim such as suggested by Knapp and the results of the substitution would have been predictable. MPEP 2141 III B

Regarding claims 12 and 19, it is seen in Figure 6 that the insulating film (75) of Kim includes an opening part formed on the battery lid opposing part to permit discharge of gas from a battery housed in the battery container through a vent member (39) (see also Figure 1,  [0043]).

With regard to claims 11 and 18, Kim teaches that the protective film, or second thin film insulating member (98), is formed from an adhesive layer (96) such as epoxy ([0096]).

With regard to claims 20 and 21, Kim fails to teach that the gap extends to a portion of each of the pair of wide-side surfaces.
Knapp teaches gaps, or terminal openings (32), which extend to the side surfaces of the battery cover (30) (Figure 3).
It is noted, based on the various embodiments of Kim, e.g. as seen in Figures 2, 4, and 7-10, that the position of the continuous insulating film relative to the protective film is easily altered and is not particularly required to be in any certain arrangement.
It would have been obvious to the skilled artisan to change the shape of the gap of Kim so that the gap extends onto the wide-side surfaces, similarly to the arrangement as shown in Knapp, in order to ensure enough space for the terminals to fit through the intended opening of the insulating film, or first thin film insulating member (73). A larger opening would ensure that the first thin film insulating member does not become inadvertently cover a portion of the terminal. It has been held that changes in shape are within the ordinary level of skill in the art. MPEP 2144.04 IV B

Regarding claims 22 and 23, Kim teaches the use of a gasket, or upper insulating member (54/64), provided between the external terminal (22/21) and the battery lid, or cap plate (31) (Figure 6, [0066]). Kim teaches that gasket, or upper insulating member, is installed in order to insulate the cap plate (21) and the terminals (21, 22) from each other ([0066]). It is seen in Figure 6 that the gaskets (54, 64) are sealed by the insulating film. Further, Byun teaches a gasket (28a, 28b) between the external terminals (22, 24) and the cap plate (21) (Figure 4, [0028]).
It would have been obvious to form the tapes (42) of Byun to seal the gaskets in Kim in view of Byun since Kim teaches that the gaskets are sealed with the insulating film (see Kim Figure 5).

Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive.
Specifically, with regard to the newly added limitations to claims 1 and 13, Fujii and Onoda show that the claimed invention would have been obvious to the skilled artisan. As is discussed above, Onoda clearly teaches the claimed limitations to the relative width of the negative electrode mixture in the wound electrode group.
Further, while Applicant argues that Onoda teaches symmetry of the active material about the axis orthogonal to a center of the winding axis. While Onoda teaches that C0 is at the center of the electrode group, Onoda does not specifically teach that the active material of each electrode is symmetrical about C0. Applicant is reminded that proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale. MPEP 2125 II

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729